DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 9/30/2022 has been received and fully considered.  In the response, claims 1-3, 5-11, and 13-16 have been amended; and claim 12 has been canceled.  Therefore, claims 1-11 and 13-16 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,279,264 to Aghdaie in view of International Publication WO 2016/205182 to Silken.
With regard to claim 1, Aghdaie discloses an information processing device (e.g., see Fig. 1, computing system 102), comprising: at least one processor (e.g., see Fig. 1, computering resources 104) configured to: acquire a specific phase of a game (e.g., see Fig. 4B, state 1); determine that a first a game status of the game approaches the acquired specific phase (e.g., see Fig. 4B); receive, and an input, a first command signal in response to the first game status that approaches the specific phase (e.g., see Fig. 7, step 710); generate guiding command information (e.g., see Fig. 7, step 712); 

 [claim 2] wherein the specific phase is represented by a time-series set of game statuses of the game (e.g., see Fig. 2, State 1 to State 4); 
[claim 3] wherein the guiding command information one stepwisely or continuously guides a game status toward the reproduced game status (e.g., see Fig. 2, State 1 to State 4); 
[claim 4] wherein the specific phase is a phase as a learning target for a first player (e.g., see Fig. 5 and corresponding disclosure in columns 13-15); 
[claim 8] wherein the output control unit, for a duration of the specific phase, outputs, to the game device, a third command signal received from a third player with a higher learning level than the first player, instead of a first command signal received from the first player (e.g., see Fig. 5, block 502 and corresponding disclosure in columns 13-15); and
[claim 9] wherein the output control unit, when a game status of a third game device that receives a third command signal from a third player with a higher learning level than the first player approaches the specific phase, outputs the guiding command information to the third game device as the game device, and outputs, to the first player as a computer, a time-series set of the third command signals received from the third player for a duration of the specific phase (e.g., see Fig. 5, block 502 and corresponding disclosure in columns 13-15); 
	With regard to claim 1 and claim 7, Aghdaie discloses all of the recited features but is silent regarding changing the received first command signal to guide the game first game status to a reproduced game status and control to output the changed command signal to a game device.  As previously discussed, Aghdaie system provided a recommendation but did not automatically change the user input.
	In a related field of endeavor, Silken teaches changing the received first command signal to guide the game first game status to a reproduced game status and control to output the changed command signal to a game device (e.g., see at least paragraph 122, “interaction assistance”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Aghdaie with the signal change (e.g., interaction assistance) taught by Silken in order to use a known technique in a similar way.  In this case, the use of interactive assistance improves the player’s success in a game to avoid continued frustration and encourage additional gameplay. 
  	With regard to claim 15, Aghdaie in combination with Silken make obvious information processing/extraction method as set forth above in detail for claim 1

Allowable Subject Matter
Claims 10, 11, 13, 14 and 16 are allowed.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant’s arguments regarding the rejection under 101 are persuasive in light of the claim amendments.  Therefore, the 101 rejections of claims 1-16 are withdrawn. 
Applicant’s arguments and claim amendments have overcome the previous prior art rejections of claims 10-14 and 16.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715